Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Embodiment of Figs. 4A-4E (Claims 1, 3-5, 8, 10-12, 14-16, 21 and 21-24) in the reply filed on 12/07/2020 is acknowledged.
The traversal is on the ground(s) that independent claims 1, 21 and 23 are generic to the different species.
Examiner agreed that independent claims 1, 21 and 23 are generic to the different species.  However, the requirement is still deemed proper and is therefore made FINAL.
Claims 6, 7, 9, 17, 18 and 20 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 12/07/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2018 is being considered by the examiner.

Claim Objections
Claims 1, 4, 5, 12 and 23 are objected to because of the following informalities:  
Claim 1 lines 6 and 9-10, Claim 12 lines 9 and 12-13, and Claim 23 lines 8 and 10-12 recite the limitation “the first and second contacts” should be changed to “the first contacts and the second contacts”.  
Claim 1 lines 8, 11 and 14, Claim 4 lines 5 and 7, Claim 5 lines 2-3 and 4-5, Claim 12 lines 11, 14 and 17, Claim 15 lines 2-5, Claim 16 lines 5 and 8, and Claim 23 lines 7, 13 and 16 recite the limitation “the first and second conductive lines” should be changed to “the first conductive lines and the second conductive lines”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-5, 8, 10-12, 14-16, 19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 7 recites the limitation "the memory cells".  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 line 5-7, Claim 4 lines 5-6, Claim 5 line 3, Claim 14 lines 5-7, Claim 15 line 3, Claim 16 lines 5-6 recite the limitation "the cross points of the near memory cells".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 lines 9-11, Claim 4 line 7-8, Claim 5 line 5, Claim 14 lines 9-11, Claim 15 line 5, and Claim 16 lines 7-8,  recite the limitation "the cross points of the far memory cells".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 11 line 2, and Claim 22 line 2 recite the limitations "the memory cell".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 lines  12, and Claim 12 line 15 recite the limitation “a near memory cell” is unclear whether the near memory cell is one of the near memory cells as previously claimed or not. 
	Claim 1 line  15, and Claim 12 line 18 recite the limitation “a far memory cell” is unclear whether the far memory cell is one of the far memory cells as previously claimed or not.
	Claim 12 line 11 the limitation “memory cells” is unclear whether the memory cells belong to the memory cells as previously claimed or not.
	Claim 23 line 10 recites the limitation “the memory cell any one of a near memory cell near to any of the first and second contacts and a far memory cell far from any of the first and second contact” is unclear. What does the memory cell any one of a near memory cell mean?  How can the given memory cell include the memory cell, the near 

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10-12, 14-16, 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. (US 2014/0241031) in view of Koike et al. (US 2019/0096461).
As for claims 1 and 12, Bandyopadhyay et al. disclose in Figs. 2A-2D and the related text a circuit/system comprising: 
a memory device including an array of memory cells 10 comprising:
first conductive lines 22 (¶0038) in a first orientation in a plane parallel to second conductive lines 20 (¶0038) in a second orientation, the first conductive lines overlapping the second conductive lines to form cross points (where memory cells 10 are formed, fig. 2A-2D); 

memory cells 10 coupled to the first and second conductive lines at the cross points (fig. 2A-2D), near memory cells (outer 10) near to any of the first and second contacts and far memory cells (inner 10) far from any of the first and second contacts (fig. 2B-2D); 
a high resistive material (upper portion 28, ¶0067) along any of the first and second conductive lines 22/20 at a cross point of a near memory cell (outer 10), the high resistive material to increase a resistance of a current path for the near memory cell; and 
a low resistive material (lower portion of 26, ¶0038) along any of the first and second conductive lines 22/20 at a cross point of a far memory cell (inner 10), the low resistive material to reduce a resistance of the current path for the far memory cell.
Bandyopadhyay et al. do not disclose the first and second contacts to connect to a current source for accessing the memory cells and the system comprises processor which communicatively couple with the memory device.
Koike et al. teach in Figs. 1-4 and the related text first and second contacts to connect to a current source for accessing the memory cells (Figs. 1-4 and ¶0049/0051) a system comprise processor 500 which communicatively couple with the memory device 1/100 (figs. 1-2, ¶0039-0041). 
Bandyopadhyay et al. and Koike et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bandyopadhyay et al to include first and second contacts to connect to a current source for accessing the memory cells and the system comprises processor which communicatively couple with the memory device as taught by Koike et al. in order to operate the memory device (Koike et al. ¶0038).
Bandyopadhyay et al. teach the high resistive material and the low resistive material having the same material as claimed invention (see claim 10 below), therefore it is capable to have the high resistive material to increase a resistance of a current path for the near memory cell and the low resistive material to reduce a resistance of the current path for the far memory cell.   Also the limitation has not been given patentable weight because it is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device.  It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

As for claims 3 and 14, Bandyopadhyay et al. disclose the circuit of Claims 1 and 12, wherein: the high resistive material (upper portion of 28) along any of: 
the second conductive lines 20 at the cross points of the near memory cells (outer 10), and 
a near portion of the first conductive lines 22 at the cross points of the near memory cells (outer 10); and Application No.: 16/145,084Examiner: Trang Q TRAN Attorney Docket No.: AA7553-USArt Unit: 28112Attorney Docket No.: AA7553-US 
the low resistive material (lower portion of 26) along any of: 
the second conductive lines 20 at the cross points of the far memory cells (inner 10), and 
a far portion of the first conductive lines 22 at the cross points of the far memory cells (inner 10).  

As for claims 4 and 16, Bandyopadhyay et al. disclose circuit of Claims 1 and 12, wherein: 
the high resistive material (upper portion of 28) along of any of the first and the second conductive lines 22/20 at the cross points of the near memory cells (outer 10, figs. 2B-2D); and 


As for claims 5 and 15, Bandyopadhyay et al. disclose the circuit of Claim 1 and 14, wherein: 
the high resistive material (upper portion of 28) along a near portion of any of the first and the second conductive lines 22/20 at the cross points of the near memory cells (outer 10, figs. 2B-2D); and 
the low resistive material (lower portion of 26) along a far portion of any of the first and the second conductive lines 22/20 at the cross points of the far memory cells (inner 10, figs. 2B-2D).  

As for claims 8, 19 and 24, Bandyopadhyay et al. disclose the circuit of Claim 1, wherein any one of: the first conductive lines are wordlines and the second conductive lines are bitlines; and the first conductive lines are bitlines and the second conductive lines are wordlines 

As for claims 10 and 21, Bandyopadhyay et al. disclose the circuit of Claims 1 and 12, wherein: 
any of the high resistive material (upper portion of 28) is any of a metal nitride, including tungsten nitride (WN) and a metal silicide, including any of tungsten silicide nitride (WSiN), and titanium silicon nitride (TiSiN) (¶67); and 


As for claims 11 and 22, Bandyopadhyay et al. disclose the circuit of Claims 1 and 12, wherein the memory cells are composed of a memory material that enables accessing a value stored in the memory cell, the memory material Application No.: 16/145,084Examiner: Trang Q TRANAttorney Docket No.: AA7553-USArt Unit: 2811 4Attorney Docket No.: AA7553-USincluding any of a single-level phase change material, a multi-level phase change memory material, a phase change memory material with a switch, a chalcogenide phase change material including chalcogenide glass, a resistive memory material including metal oxide base, oxygen vacancy base, a conductive bridge random access memory material, ferroelectric transistor random access memory, magnetoresistive random access memory, memory that incorporates memristor technology and spin transfer torque memory (¶0028, 0035-0036 and 0099).  

As for claim 23, Bandyopadhyay et al. disclose in Figs. 2A-2D and the related text a circuit comprising an array of memory cells 10, wherein a given memory cell 16 of the array comprises: 
a memory material 12a/12b coupled to a conductive material 24 to access a value stored in a memory cell 16, an upper surface of the memory material 12a/12b coupled to a first conductive material 22 and a lower surface of the memory material 12a/12b coupled to a second conductive material 20 (fig. 2A); 
first contacts (lower portion of 28 of outer 10) disposed at one end of any of first conductive lines 22 and second contacts (upper portion of 26 of outer 10) disposed at 
the memory cell any one of a near memory cell (outer 10) near to any of the first and second contacts and a far memory cell (inner 10) far from any of the first and second contacts (figs. 2A-2D); 
high resistive material (upper portion of 28, ¶0067) on any of the first and second conductive material 22/20 of the near memory cell (outer 10), the high resistive material to increase a resistance of a current path for the near memory cell; and 
low resistive material (lower portion of 26, ¶0038) on any of the first and second conductive material 22/20 of the far Application No.: 16/145,084Examiner: Trang Q TRAN Attorney Docket No.: AA7553-USArt Unit: 28118Attorney Docket No.: AA7553-USmemory cell (inner 10), the low resistive material to reduce a resistance of the current path for the far memory cell.  
Bandyopadhyay et al. do not disclose the first and second contacts to connect to a current source to access the value stored in the memory cell.
Koike et al. teach in Figs. 1-4 and the related text first and second contacts to connect to a current source to access the value stored in the memory cell (Figs. 1-4 and ¶0049/0051).
Bandyopadhyay et al. and Koike et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bandyopadhyay et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bandyopadhyay et al to include first and second contacts 
Bandyopadhyay et al. teach the high resistive material and the low resistive material having the same material as claimed invention (see claim 10 below), therefore it is capable to have the high resistive material to increase a resistance of a current path for the near memory cell and the low resistive material to reduce a resistance of the current path for the far memory cell.  Also the limitation has not been given patentable weight because it is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device.  It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811